                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

  SHARVELT MISTER,                                            )
                                                              )
                              Plaintiff,                      )
                                                              )
  vs.                                                         )    Case No. 19-cv-00148-NJR
                                                              )
  OLUKUNLE OBADINA,                                           )
  WEXFORD HEALTH SOURCES, INC.,                               )
  ILLINOIS DEPARTMENT OF                                      )
  CORRECTIONS,                                                )
  DR. BARRA,                                                  )
  DR. MURPHY,                                                 )
  DR. KAYIRA,                                                 )
  SUSAN GRIFFIN,                                              )
  DR. SANTOS,                                                 )
  MS. LISA KREBS,                                             )
  DR. GARCIA,                                                 )
  DR. NAWOOR,                                                 )
  MRS. HACKNEY,                                               )
  MS. KATHY GAVIN, and                                        )
  DR. MATTRICKS,                                              )
                                                              )
                              Defendants.                     )

                                    MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Sharvelt Mister, a former inmate of the Illinois Department of Corrections (“IDOC”),

brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983, which

occurred during his time at Pinckneyville Correctional Center (“Pinckneyville”). 1 Plaintiff claims that

he received inadequate medical care in violation of his Eighth Amendment rights; he seeks monetary

damages and injunctive relief.



1
  Under Section 1983, claims brought in Illinois are governed by the two year statute of limitations in Illinois. Dominguez
v. Hendley, 545 F.3d 585, 588 (7th Cir. 2008). According to the First Amended Complaint, Plaintiff was transferred from
Menard Correctional Center to Pinckneyville on December 26, 2007, and then at an unspecified date, he was transferred to
Taylorville Correctional Center. Although the claims appear to be barred by the statute of limitations, the exact timeframe
of when the constitutional violations occurred at Pinckneyville is unclear from the First Amended Complaint, and thus the
Court will refrain from dismissing the First Amended Complaint at this time.

                                                       Page 1 of 9
         This case is now before the Court for preliminary review of the First Amended Complaint

(Doc. 11) pursuant to 28 U.S.C. § 1915A. 2 Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be granted,

or asks for money damages from a defendant who by law is immune from such relief must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are

to be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                            FIRST AMENDED COMPLAINT

         Plaintiff makes the following allegations: Before he entered the custody of IDOC, Plaintiff

was diagnosed with a lower back injury, as well as a fractured wrist and neck. (Doc. 11, p. 5). While

in custody, Plaintiff was again diagnosed with a fractured neck and wrist, lower back injury, and

stomach conditions, and he was told by a specialist that surgery was needed. Id., p. 6. At some point

during custody, Plaintiff was ordered a low-bunk permit. Id., p. 7. During his time at Pinckneyville,

his low-bunk permit was revoked, and he continued to suffer because of his various injuries. Id.

Although Dr. Obadina, who was Plaintiff’s treating physician, was aware of his medical history and

current condition, Dr. Obadina continued to prescribe treatment that was failing to address Plaintiff’s

pain and symptoms. Id., pp. 2, 6. Dr. Obadina did not alter Plaintiff’s prescription or explore alternative

treatment options, despite Plaintiff’s complaint of increasing pain and the recommendations of a

specialist. Id., p. 11. As a result, Plaintiff has suffered great mental and physical pain, damage to his

nervous system, and he has been unable to go about daily activities or seek employment. Id., p. 12.

Plaintiff alleges that Dr. Obadina acted with deliberate indifference to his serious medical needs,

specifically regarding his treatment and pain management. Id., p. 13. Wexford Health Sources, Inc.




2
 A Section 1915A review is triggered when the plaintiff is a prisoner at the time of filing the complaint, whether or not the
plaintiff is subsequently released from prison. Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 669 n.1 (7th Cir. 2012).

                                                       Page 2 of 9
(“Wexford”), Dr. Obadina’s employer and supervisor, knew of Plaintiff’s condition and of Dr.

Obadina’s failure to treat and manage Plaintiff’s pain and failed to ensure that Dr. Obadina provided

adequate care. Id., p. 13. Plaintiff also alleges that Wexford operates pursuant to a policy under which

it declines to confirm that adequate care is instituted, even after care is deemed or suspected inadequate.

Id.

                                          PRELIMINARY MATTERS

        First, Plaintiff cannot maintain his claim against IDOC because it is a state government agency.

It is well established that “neither a state nor its officials acting in their official capacities are ‘persons’

under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); see also Wynn v. Southward,

251 F.3d 588, 592 (7th Cir. 2001) (Eleventh Amendment bars suits against states in federal court for

money damages); Billman v. Ind. Dep’t of Corr., 56 F.3d 785, 788 (7th Cir. 1995) (state Department

of Corrections is immune from suit by virtue of Eleventh Amendment); Hughes v. Joliet Corr. Ctr.,

931 F.2d 425, 427 (7th Cir. 1991) (same); Santiago v. Lane, 894 F.2d 218, 220 n. 3 (7th Cir. 1990)

(same). For these reasons, IDOC is dismissed with prejudice from this action.

        Plaintiff also includes a list of individuals in the midst of his First Amended Complaint (Doc.

11, p. 3). Unfortunately, however, these individuals are not listed in the caption of the First Amended

Complaint. When parties are not listed in the caption, this Court will not treat them as defendants, and

any claims against them should be considered dismissed without prejudice. See FED. R. CIV. P. 10(a)

(noting that the title of the complaint “must name all the parties”); Myles v. United States, 416 F.3d

551, 551-52 (7th Cir. 2005) (holding that to be properly considered a party, a defendant must be

“specif[ied] in the caption”). As such, Defendants Barra, Murphy, Kayira, Griffin, Santos, Krebs,

Garcia, Nawoor, Hackney, Gavin, and Mattricks are dismissed without prejudice. If Plaintiff intended

to bring claims against these individuals, he must submit an amended complaint.

        Finally, Plaintiff’s request for injunctive relief is rendered moot by his discharge from

incarceration. The removal of a prisoner from the institution where he was subject to unconstitutional

                                                  Page 3 of 9
behavior generally renderers a prayer for injunctive relief moot unless he can show “a realistic

possibility that he will again be incarcerated in the same state facility and therefore be subject to the

actions of which he complains here.” Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011) (citing Ortiz

v. Downey, 561 F.3d 664, 668 (7th Cir. 2009)). Plaintiff’s change of address indicates that not only he

is no longer in IDOC custody, but that he has moved to Georgia. (Doc. 9). Further, Plaintiff had already

been transferred out of Pinckneyville by the time he filed suit. As such, Plaintiff’s request for injunctive

relief is denied without prejudice.

                                                DISCUSSION

        Based on the allegations in the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following two counts:

        Count 1:         Eighth Amendment claim against Dr. Obadina and Wexford for
                         deliberate indifference to Plaintiff’s serious medical needs.

        Count 2:         Eighth Amendment, Americans with Disabilities Act, and/or
                         Rehabilitation Act claim arising from the revocation of Plaintiff’s low
                         bunk permit while at Pinckneyville.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court.

                                                 Count 1

        The Eighth Amendment has been held to prohibit deliberate indifference to a prisoner’s serious

medical need. In order to state a claim for deliberate indifference to a serious medical need, an inmate

must show: (1) that he suffered from an objectively serious medical condition; and (2) that the

defendant was deliberately indifferent to a risk of serious harm from that condition. Petties v. Carter,

836 F.3d 722, 727 (7th Cir. 2016). The deliberate indifference element requires proof that the defendant

knew of facts from which he could infer that a substantial risk of serious harm exists, and he must

actually draw the inference. Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016) (citing Farmer v. Brennan,

511 U.S. 825,837 (1970)). “Delaying treatment may constitute deliberate indifference if such delay


                                                Page 4 of 9
exacerbated the injury or unnecessarily prolonged an inmate’s pain.” Gomez v. Randle, 680 F.3d 859,

865 (7th Cir. 2012) (internal citations and quotations omitted). A medical professional’s actions may

also reflect deliberate indifference if he “chooses an easier and less efficacious treatment without

exercising professional judgment or simply continues with a course of treatment that he knows is

ineffective in treating the inmate’s condition.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011)

(citations and quotations omitted).

        Plaintiff has adequately alleged that Dr. Obadina’s actions were deliberately indifferent.

Plaintiff claims that he was diagnosed while in IDOC custody with the injuries that had also existed

and been previously diagnosed prior to his conviction. Plaintiff also states that his condition

deteriorated under Dr. Obadina’s care and that Dr. Obadina continued to prescribe the same ineffective

treatment, despite the recommendations of a specialist. Plaintiff has stated a colorable claim, and

therefore Count 1 pertaining to Dr. Obadina survives screening.

        Plaintiff alleges that Wexford was also deliberately indifferent to his medical needs in violation

of the Eighth Amendment. Wexford is a corporation that employs Dr. Obadina and provides medical

care at the prison, but it cannot be held liable solely on that basis. Normally, a private corporation is

shielded from vicarious liability under Section 1983. In the prison context, however, Wexford is

presumed to act under color of state law and is thus treated as though it were a municipal entity.

Jackson v. Ill. Medi–Car, Inc., 300 F.3d 760, 766 n. 6 (7th Cir. 2002). To state a claim against a

municipality, a plaintiff must demonstrate that the wrongdoers acted pursuant to an unconstitutional

policy or custom, Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016); Shields

v. Ill Dep’t of Corr., 746 F.3d 782, 790 (7th Cir. 2014); Perez v. Fenoglio, 792 F.3d 768, 780 & n. 5

(7th Cir. 2015), and that the policy was the moving force behind the constitutional violation. Gable v.

City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002) (quoting Monell v. Dep’t of Social Servs., 436 U.S.

658, 691 (1978)). A policy claim can include implicit policies or gaps in explicit policies. Daniel v.

Cook County, 833 F.3d 728, 734 (7th Cir. 2016).

                                                Page 5 of 9
        Here, Plaintiff has only claimed that Wexford has a policy under which it “declines to confirm

that adequate care is instituted even after care is deemed or suspected inadequate.” (Doc. 11, p. 13).

Plaintiff has not claimed that any act by Wexford led to his alleged deprivation of rights. See Olive v.

Wexford Crop., 494 F. App’x 671, 673 (7th Cir. 2012) (allegation that Wexford had a policy of

“denying prison inmates adequate medical care” insufficient, as it did not “identify any concrete policy,

let alone an unconstitutional one”). As such, Count 1 against Wexford is dismissed without prejudice.

                                                Count 2

        The Eighth Amendment, the Americans with Disabilities Act, and/or the Rehabilitation Act

claims arising from Plaintiff’s revocation of a low bunk permit do not survive screening. See Norfleet

v. Walker, 684 F.3d 688, 690 (7th Cir. 2010) (requiring courts “to analyze a litigant’s claims and not

just legal theories that he propounds”). The Court finds it unnecessary to delve into the merits of

Plaintiff’s allegation at this time, as he has failed to associate specific defendants with this claim and

include sufficient factual details. Under Rule 8(a) of the Federal Rules of Civil Procedure, plaintiffs

are required to associate specific defendants with specific claims, so that defendants are put on notice

of the claims brought against them and so they can properly answer the complaint. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. P. 8(a)(2). To state a claim against a

defendant, Plaintiff must describe what each named defendant did, or failed to do, that violated

Plaintiff’s constitutional rights. Plaintiff has failed to associate these claims with any of the named

defendants. Accordingly, Count 2 is dismissed without prejudice.

                                              DISPOSITION

        IT IS HEREBY ORDERED that Count 1 shall proceed against Dr. Obadina. Wexford

Health Sources is DISMISSED without prejudice from Count 1. Because there are no further claims

against it, Wexford Health Sources is DISMISSED from this action.

        IT IS FURTHER ORDERED that Count 2 is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted, and Illinois Department of Corrections is

                                               Page 6 of 9
DISMISSED with prejudice from this action. Defendants Barra, Murphy, Kayira, Griffin, Santos,

Krebs Garcia, Nawoor, Hackney, Gavin, and Mattricks are DISMISSED without prejudice from

this action for failure to state a claim upon which relief may be granted.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Dr. Obadina:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver

of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First Amended

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on Defendant, and the Court will require Defendant to pay the full costs of formal service, to

the extent authorized by the Federal Rules of Civil Procedure.

        If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, his last known address. This

information shall be used only for sending the forms as directed above or for formally effecting service.

Any documentation of the address shall be retained only by the Clerk. Address information shall not

be maintained in the court file or disclosed by the Clerk.

        IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all

parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

Section 1915, Plaintiff will be required to pay the full amount of the costs.

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the

transmission

                                               Page 7 of 9
of court documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: May 3, 2019

                                                       __________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                             Page 8 of 9
                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the defendant of your lawsuit and serve him

with a copy of your complaint. After service has been achieved, the defendant will enter an appearance

and file an Answer to the complaint. It will likely take at least 60 days from the date of this Order to

receive the defendant’s Answer, but it is entirely possible that it will take 90 days or more. Once the

defendant has filed an Answer, the Court will enter a Scheduling Order containing important

information on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has

appeared for the defendant before filing any motions, to give the defendant notice and an opportunity

to respond to those motions. Motions filed before defendant’s counsel has filed an appearance will

generally be denied as premature. Plaintiff need not submit any evidence to the Court at his time, unless

otherwise directed by the Court.




                                              Page 9 of 9
